Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about June 27, 1996, which, to the extent appealed from as limited by the briefs, upon a finding of neglect, placed respondent mother under supervision of the Administration for Children’s Services for counseling and parental skills training, unanimously affirmed, without costs.
There was ample evidence supporting the finding of neglect (see, Family Ct Act § 1012 [f| [i] [B]), and the court properly denied the motions to dismiss as continued court aid was required in this matter (see, Family Ct Act § 1051 [c]). The agreed-upon placement of the child with a relative did not, under the circumstances, obviate the necessity for the court to make a finding of neglect and impose conditions upon respondent mother, since there was no guarantee that the placement would completely and permanently protect the child’s interests. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Tom, JJ.